Citation Nr: 1102638	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  98-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for neurologic dysfunction 
affecting the extremities on a direct basis.

2.  Entitlement to service connection for neurologic dysfunction 
affecting the extremities as a chronic disability resulting from 
an undiagnosed illness.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for fibromyalgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
September 1970, from March 1972 to December 1978, from April 1984 
to September 1984, and from October 1984 to November 1993.  His 
service included active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Most recently, in March 2010, the Board granted service 
connection for fibromyalgia (claimed as joint pain and muscle 
pain).  At that time, the Board also remanded the two issues 
pertaining to a claim of service connection for neurologic 
dysfunction affecting the extremities to the agency of original 
jurisdiction (AOJ) for additional development.  In August 2010, 
the Appeals Management Center (AMC) implemented the award of 
service connection for fibromyalgia.  The AMC assigned a 10 
percent rating for fibromyalgia effective April 3, 1995.

In September 2010 and October 2010, the Veteran submitted 
information and evidence pertaining to fibromyalgia.  This 
evidence was associated with the claims file subsequent to the 
RO's final consideration of the neurologic dysfunction issues in 
August 2010.  Because the evidence is not pertinent to the two 
neurologic dysfunction issues and does not have a bearing on the 
issues on appeal, a remand to the AOJ for a supplemental 
statement of the case (SSOC) is not required.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (2010).

(The decision below addresses the Veteran's claims of service 
connection for neurologic dysfunction affecting the extremities 
on a direct basis and as a chronic disability resulting from an 
undiagnosed illness.  The issue pertaining to the initial 
evaluation for fibromyalgia is addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran served on active military service in the 
Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have a current neurologic disorder 
affecting the extremities.

3.  The Veteran's numbness and pain affecting the extremities 
have been attributed to fibromyalgia and are not symptomatic of a 
separate disease entity.


CONCLUSIONS OF LAW

1.  Service connection for neurologic dysfunction affecting the 
extremities on a direct basis is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).

2.  The Veteran does not have a neurologic dysfunction affecting 
the extremities that is a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.317 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-adjudicatory 
VCAA notice was not possible, the United States Court of Appeals 
for Veterans Claims (Court) has held that, in cases such as this 
one, the Veteran has the right to subsequent content-complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims of service connection for neurologic 
dysfunction affecting the extremities has been accomplished.  
Through April 2004 and November 2007 notice letters, the Veteran 
was notified of the information and evidence needed to 
substantiate his claims of service connection.  The November 2007 
letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly re-
adjudicated in August 2010, which followed the November 2007 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
77 (2006).

The Board also finds that the April 2004 and November 2007 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand of 
the service connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the two service 
connection issues on appeal.  The Veteran's service treatment 
records have been obtained and associated with the claims file.   
VA treatment records and records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
Additionally, the Veteran was afforded a hearing before the Board 
in September 2000, the transcript of which is of record.  
Moreover, the Veteran was provided multiple VA examinations in 
connection with his claims, the reports of which are also of 
record.  A VA neurologic examination was conducted in May 2010 
pursuant to the Board's March 2010 remand.  The examination 
reports contain sufficient evidence by which to decide the claims 
concerning whether the Veteran has a clinically diagnosed 
neurologic disorder and whether any symptoms affecting the 
extremities are attributable to an undiagnosed illness.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.317 (2010).

Persian Gulf veteran means a veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d) (2010); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) 
(reordering this part of the regulation to 38 C.F.R. § 3.317(e)).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology, such as diabetes and multiple sclerosis, will 
not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2010); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and 
multiple sclerosis as examples of chronic multi-symptom illnesses 
of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a 
presumptive basis for certain enumerated infectious diseases.  
See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. 
§ 3.317(c) to allow for presumptive service connection for nine 
infectious diseases.)  As none of the enumerated diseases are at 
issue in this case, the Board has omitted listing the diseases or 
discussing them.  

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence that 
the illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010); 
75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of 
the regulation to 38 C.F.R. § 3.317(a)(7)(i-iii)).

The Veteran asserts that he has neurologic dysfunction affecting 
the extremities as a result of his military service.  He states 
that he experiences numbness and pain throughout his arms and 
legs.  The Veteran indicated that the numbness did not appear 
until after the Gulf War.  He believes he may have a neuropathy 
related to his military service.  The Veteran also contends that 
he has neurologic dysfunction affecting the extremities as a 
result of an undiagnosed illness that has not been diagnosed by a 
physician.  Thus, the two service connection claims on appeal are 
essentially one claim for a disability under two alternative 
theories-entitlement to service connection on a direct basis or 
a chronic disability as a result of an undiagnosed illness 
related to his service in the Persian Gulf.

As indicated in the introduction and prior Board decisions 
concerning the Veteran, his personnel records reflect service in 
Southwest Asia during the Persian Gulf War.  Therefore, he is a 
Persian Gulf veteran for the purposes of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

The Veteran's personnel records also reflect that he was awarded 
the combat action ribbon.  Because this award is indicative of 
participation in combat with the enemy, the provisions of 
38 U.S.C.A. § 1154(b) are potentially applicable.  However, the 
Veteran has not alleged any combat-related injury to which his 
claimed neurologic dysfunction could be attributed.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable to the 
Veteran's claims.

The Veteran's service treatment records are negative for a 
definitive diagnosis of a neurologic disorder affecting the 
extremities.  Multiple examinations throughout his periods of 
service fail to note any neurologic disorder, including his July 
1993 separation examination.  A May 1990 entry from the Battalion 
Aid Station at Camp Pendleton, California, documents that the 
Veteran presented with a complaint of right upper back and 
shoulder pain with periodic numbness to the right arm.  He had 
full range of motion of the right arm with mild tenderness.  
Neurologic, circulation, reflexes, and strength checks were all 
within normal limits.  The assessment was possible mild cervical 
radiculopathy.  X-rays taken of the cervical and thoracic spine 
at that time revealed no abnormality.

Post-service medical records show treatment for both cervical and 
lumbar spine problems.  Additionally, the Veteran has been 
awarded service connection for multiple disabilities, including 
residuals of a cervical strain injury with degenerative changes 
and disc space narrowing at C5-7, lumbosacral strain, and 
fibromyalgia.

In July 1994, the Veteran attended a "Gulf War" examination.  
The neurologic section of the report was normal.  An October 1994 
VA examination revealed that the Veteran had no motor or sensory 
loss in either the upper or the lower extremities.  The Veteran 
denied experiencing any episodes of weakness or numbness in the 
upper extremities.  Motor examination of the upper and lower 
extremities was normal.  Sensation was intact throughout on 
sensory examination.  Reflexes were 2+ in both the upper and 
lower extremities.  Degenerative arthrosis of the lumbar spine 
without radicular symptoms was included in the diagnoses section.

In November 1994, the Veteran was seen in the Neurology 
Department at the Medical College of Georgia Hospital and 
Clinics.  Among his complaints was tingling and numbness in the 
hands and feet.  Sensory examination revealed decreased 
perception of vibration of the toes, ankles, and thumbs.  There 
was also a decreased sensation to pin prick in the left arm, the 
left leg, and the right hand.  Motor examination showed 5/5 
strength throughout.  The physician stated that the examination 
suggested a sensory neuropathy.

In December 1994, nerve conduction velocity (NCV) testing was 
conducted at the Eisenhower Army Medical Center in Fort Gordon, 
Georgia, to address the Veteran's complaints regarding his 
extremities.  The impression was a normal study.

The Veteran underwent a general VA medical examination in July 
1995.  He reported that his private doctor told him that he had 
decreased peripheral sensation in his extremities.  The examiner 
stated that the Veteran's multiple problems may all be related to 
"Persian Gulf Syndrome," but without a neurological 
consultation, it was impossible for the examiner to make a 
determination as to the etiology.  In an addendum, the examiner 
stated that the Veteran's symptoms were very non-specific and 
could be interpreted as falling into the category of "Persian 
Gulf Syndrome."  However, the examiner noted that the symptoms 
were very vague without any objective findings at the moment.

A March 1999 report of VA examination of the spine shows that the 
Veteran had 5/5 motor strength in the lower and upper 
extremities.  Sensation was intact over the lower extremities and 
upper extremities.  Deep tendon reflexes were present and equal 
in the lower and upper extremities.  Straight leg raises were 
negative bilaterally.  Although the Veteran had pain in the feet, 
left knee, low back, and neck, there were no other significant 
focal neuromuscular or functional deficits according to the 
examiner.

Another "Gulf War" examination was conducted in March 2003 
although the focus was on fibromyalgia.  The examiner reviewed 
the claims file and noted a medical history of neurologic 
dysfunction that was an apparent claim of a lack of sensation in 
the arms and legs since the early 1990s without a diagnosis.  The 
examiner noted that the Veteran would have a neurological 
disorders examination to address his altered sensation in the 
arms and legs.

Thereafter, a VA neurological disorders examination was conducted 
later in March 2003.  The physician reviewed the claims file and 
examined the Veteran.  The examiner noted that repeated episodes 
of low back pain were of neurological significance.  The examiner 
also noted the presumptive diagnosis sensory polyneuropathy that 
had been made in 1994 at the Medical College of Georgia Hospital 
and Clinics.  The examiner stated that a follow-up evaluation 
that was requested at that time in 1994 was apparently never 
conducted.  The Veteran complained of episodes of numbness, 
tingling, and painful sensations that radiate to his arms and 
legs.  Examination of the extremities demonstrated a decrease in 
primary sensation distally in the toes and in the fingers.  The 
examiner noted that the decreased sensation was only subjective 
and there was no proprioception.  Additionally, there was no 
cranial neuropathy or impairment to station, gait, coordination, 
or reflexes.  The examiner's impression was that there were no 
objective abnormalities to support a diagnosis of polyneuropathy.  
The examiner indicated that the abnormal findings related to 
sensation were subjective reports.  For a more complete 
evaluation, the examiner requested electromyography (EMG) and NCV 
testing.

In October 2004, a VA neurological disorders examination was 
conducted by the same examiner that conducted the March 2003 
examination.  The examiner noted that NCV testing was requested 
but the appointment was not kept.  The examiner stated that there 
were no significant changes from the examination that was 
conducted in March 2003.  The impression was clinical evidence of 
a mild, predominantly sensory neuropathy involving the lower 
extremities.  The examiner again requested NCV testing to 
document any peripheral neuropathy.  NCV testing was subsequently 
conducted in November 2004.  The findings were a normal NCV for 
both the peroneal and sural nerves, bilaterally.

The same VA examiner conducted another neurological disorders 
examination in July 2006.  The examiner again reviewed the claims 
and examined the Veteran.  The Veteran reported similar 
complaints as in prior examinations.  Physical examination 
demonstrated normal muscle mass, tone, and strength.  Station, 
gait, and coordination were normal.  Sensation was absent below 
the ankle and in entirety of both upper extremities.  The 
examiner's impression was that there was no clear evidence of a 
neurologic dysfunction in objective terms.  The examiner 
commented that, subjectively, the sensory findings do not fit an 
anatomic pattern of dysfunction such as peripheral nerve or nerve 
root.  The examiner noted that the NCV testing that was conducted 
after the previous examination was normal and he requested 
another EMG/NCV.

The EMG/NCV testing was conducted in September 2006.  The 
conclusion was a normal NCV of both the peroneal and sural 
nerves.  There was evidence of bilateral ulnar neuropathies 
localized to the elbows.  There was no electrical evidence of 
generalized neuropathy or cervical radiculopathy.

In April 2009, the same VA examiner conducted a neurological 
disorders examination.  The examiner reviewed the claims file and 
noted an accurate medical history.  This included the results 
from the September 2006 EMG/NCV.  Additionally, the examiner 
noted that a magnetic resonance image (MRI) showed the Veteran 
had osteoarthritis of the cervical spine without evidence of 
radiculopathy.  The Veteran reported similar symptoms of fleeting 
pains and numbness that did not fit an anatomical distribution.  
Sensory examination revealed a patchy, nonanatomic distribution 
of numbness in both upper extremities.  Notably, there was no 
sensory impairment in the ulnar nerve distribution.  The examiner 
diagnosed the Veteran with a functional somatic syndrome without 
objective evidence of any impairment in a peripheral nerve, nerve 
root, or muscle.

Pursuant to the Board's March 2010 remand, the Veteran underwent 
additional VA examination in connection with the claim in May 
2010.  The examiner, who had not yet previously examined the 
Veteran, reviewed the claims file and conducted a physical 
examination.  The Veteran reported having a history of 
experiencing numbness and pain in his extremities for 
approximately 16 years and that he had been diagnosed recently 
with fibromyalgia.  Examination revealed normal muscle mass and 
strength in all extremities.  Deep tendon reflexes were present 
in the biceps, knees, and ankles.  Stimulation or palpation of 
the ulnar nerve at the elbow did not elicit pain in the ulnar 
nerve distribution.  Sensory examination indicated a decrease in 
sensation to pinprick over the extensor muscle of the forearm 
below the elbow.  The examiner's impression was that there was no 
evidence of peripheral nerve disease.  The examiner stated that 
the Veteran had a diagnosis of fibromyalgia from the Rheumatology 
Department that would be the closer explanation of his 
complaints.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a diagnosed neurologic disorder 
affecting the extremities.  There is conflicting evidence on this 
aspect of the claims.  The evidence shows that the Veteran has 
consistently reported experiencing numbness and pain in both his 
upper and lower extremities for many years.  Additionally, 
multiple sensory examinations have indicated decreased sensation 
in the extremities, including as early as November 1994 at the 
Medical College of Georgia Hospital and Clinics.  Moreover, 
although multiple NCVs have been normal, the September 2006 
EMG/NCV showed evidence of bilateral ulnar neuropathy.

Despite these indications that the Veteran may have a neurologic 
disorder affecting the extremities, the greater weight of the 
evidence shows that the Veteran does not have clinically 
diagnosable neurologic disorder.  Although the physician from the 
Medical College of Georgia Hospital and Clinics stated that the 
November 1994 examination suggested a sensory neuropathy, no 
definitive diagnosis was actually made and there was no follow-up 
information from that facility.  Additionally, multiple VA 
examiners examined the Veteran in the 1990s and considered his 
complaints.  No diagnosis was made during that time period 
concerning a neurologic disorder of the extremities.  
Furthermore, a VA examiner was able to examine the Veteran on 
four occasions (March 2003, October 2004, July 2006, and April 
2009) and consider whether the Veteran has a neurologic disorder.  
Although the VA examiner indicated that there was clinical 
evidence of a mild, predominantly sensory neuropathy involving 
the lower extremities in October 2004, the examiner found that 
there was no diagnosable disorder on two subsequent occasions.  
Notably, the two more recent conclusions were made after the two 
EMG/NCVs were conducted.  Lastly in this regard, the May 2010 VA 
examiner reached the conclusion that the there was no evidence 
that the Veteran has a peripheral nerve disease.  This conclusion 
is persuasive because it was made after an examination of the 
Veteran and a review of the claims file, which included all of 
the previous evidence pertaining to the possibility of a 
neurologic disorder.  The examiner considered the objective 
results of the September 2006 EMG/NCV as well as the Veteran's 
subjective symptoms.  With this information, the examiner came to 
the conclusion that there was no peripheral nerve disease.  This 
conclusion finds support in the record given the evidence that 
was accumulated over the pendency of the claims.

The Board has considered the Veteran's written contentions and 
hearing testimony with regard to his claims of service 
connection.  There is no indication that the Veteran has the 
appropriate medical training or expertise to provide a probative 
opinion on a complex medical matter-such as whether he has a 
neurologic disorder including peripheral neuropathy.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Neuropathy 
is not a simple medical condition that a layperson is competent 
to identify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Thus, the Board accords no evidentiary weight 
to the Veteran's statements that he has neuropathy or some other 
neurologic disorder affecting the extremities.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  The evidence reflects that the Veteran does not have a 
neurologic disorder affecting the extremities.  Although the 
Veteran was treated for numbness and pain in the right arm on one 
occasion during military service, in the absence of proof of 
current disability, the claim of service connection may not be 
granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for neurologic dysfunction affecting the extremities 
is not warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

The Board notes that the March 2010 remand instructed an examiner 
to provide an opinion in regards to a possible relationship 
between any current neurologic disorder of the extremities and 
the Veteran's military service, including the May 1990 right arm 
complaints, as well as any service-connected disability.  Another 
remand for such an opinion is not necessary as the instruction 
was predicated on a finding that the Veteran had a neurologic 
disorder of the extremities.  Because the May 2010 VA examiner 
found that there was no such disorder, an opinion was not 
required.  Additionally, the Board instructed the AOJ to consider 
ulnar neuropathy when it re-adjudicated the claims on remand.  
This instruction was complied with when the AMC issued a SSOC in 
August 2010.

In regards to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 that relate to Persian Gulf War veterans, the pertinent 
issue is whether the Veteran has signs and symptoms that are 
manifestations of an undiagnosed illness affecting the neurologic 
system of his extremities.  The post-service evidence reflects 
that the Veteran experiences numbness and pain in both his upper 
and lower extremities.  Although multiple physicians commented on 
the Veteran's symptoms over many years, no physician conclusively 
found that the Veteran's symptoms were related to an undiagnosed 
illness.  The April 2009 VA examiner attributed the symptoms to a 
somatic syndrome.  However, this assessment was made prior to 
some of the evidence concerning the Veteran's fibromyalgia being 
associated with the claims file.  After additional evidence 
concerning fibromyalgia was added to the record, including an 
apparent VA diagnosis by the Rheumatology Department, the 
May 2010 VA examiner's impression was that the Veteran's 
complaints could more closely be explained by the diagnosis of 
fibromyalgia.  Thus, the symptoms possibly related to the 
neurologic system were medically explained and clinically 
attributed by the May 2010 VA examiner.  This determination is 
persuasive as it finds support in the record and was made based 
on a review of the evidence of record and an examination of the 
Veteran.  Additionally, as noted in the March 2010 decision, 
fibromyalgia is itself a medically unexplained chronic multi-
symptom illness.  See 38 C.F.R. § 3.317(a)(2).  Notably, the 
diagnostic code pertaining to the evaluation of fibromyalgia 
lists paresthesias as a possible symptom.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5025) (2010).  Therefore, the Board finds that 
the Veteran does not experience signs and symptoms affecting the 
neurologic system of the extremities that are a result of an 
undiagnosed illness separate from his fibromyalgia.  In light of 
this finding, the Board concludes that service connection is not 
warranted under the provisions of 38 U.S.C.A. § 1117 and 


38 C.F.R. § 3.317.  Service connection has already been granted 
for fibromyalgia.  Consequently, a separate award of service 
connection for a symptom thereof would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2010).

For the foregoing reasons, the Board finds that the claims of 
service connection for neurologic dysfunction affecting the 
extremities must be denied both on a direct basis and as a 
chronic disability resulting from an undiagnosed illness.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the greater weight of the evidence is against the Veteran's 
claims of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for neurologic dysfunction affecting the 
extremities on a direct basis is denied.

Service connection for neurologic dysfunction affecting the 
extremities as a chronic disability resulting from an undiagnosed 
illness is denied.


REMAND

As noted in the introduction, by an August 2010 rating decision, 
the AMC implemented the award of service connection for a 
fibromyalgia, evaluated as 10 percent disabling.  The Veteran was 
notified of the decision by letter in September 2010.  Later that 
month, the case was re-certified to the Board by the AMC.  In a 
September 2010 statement, the Veteran indicated that he wished to 
appeal and that the fibromyalgia rating should be five times as 
great.  Additionally, in an October 2010 statement, the Veteran 
stated that he was presenting documentation in support of his 
fibromyalgia rating that should be substantially 


higher than 10 percent.  Such communications, which directly 
respond in this way to the rating decision, may be reasonably 
construed as a notice of disagreement with the initial rating 
established.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2010).

A statement of the case (SOC) is required when a claimant 
protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no 
SOC as to that issue has been furnished, or at least no SOC has 
been associated with the claims file presently before the Board.  
Therefore, the issuance of a SOC is required regarding the 
initial rating for fibromyalgia and the Board must remand the 
issue for such an action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2010) 
regarding the issue of entitlement to an 
initial evaluation in excess of 10 percent 
for fibromyalgia.  This is required unless 
the matter is resolved by granting the full 
benefit sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the Veteran files a timely 
substantive appeal should the issue be 
returned to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


